Citation Nr: 0310357	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-18 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella of the left knee.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The veteran had active service from September 1970 to 
September 1998.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2001, and again in December 
2001, the Board remanded this claim to the RO for additional 
development.

The issue of entitlement to service connection for a dental 
disorder will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  There is no current cervical spine disorder that is 
causally related to any incident of the veteran's active 
service.

2.  The veteran's chondromalacia patella of the left knee is 
manifested by not more than mild impairment, with range of 
motion from zero to 135 degrees, normal gait, reported giving 
way and buckling one to two times per day with no locking, 
stiffness, pain with active knee extension, no swelling, 
atrophy or effusion; symptoms and 4/5 strength suggest some 
weakness of the left quadriceps; other relevant muscle 
strength is normal.  X-rays are normal.

3.  The veteran's low back pain with degenerative joint 
disease is manifested by not more than mild impairment, with 
range of motion from 90 degrees flexion to 30 degrees 
extension, with no evidence of muscle atrophy and no weakness 
with range of motion exercises.  X-rays showed minimal 
degenerative joint disease at L4-5.


CONCLUSIONS OF LAW


1.  A cervical spine disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5257, 5260 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

3.  The criteria for an evaluation in excess of 10 percent 
for low back pain with degenerative joint disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible as to all the issues with the exclusion of the issue 
being remanded.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims and of the newly enacted requirements 
of the VCAA in a January 2001 letter from the RO as well as 
in a subsequent letter dated in February 2002 .  He was 
informed as to what information the VA had in his case and 
what information would be necessary to complete his case.  He 
was told that if he identified the information VA would 
assist him in getting it.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  

The veteran has undergone multiple VA examinations.  The 
veteran's service medical records have been obtained.  The 
veteran has been informed of all pertinent laws and 
regulations through the supplemental statements of the case  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion or 
examination, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Issue

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease, such as arthritis, 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. § 3.307 
(2002). 

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

The veteran contends, in essence, that he is entitled to 
service connection for a disorder of the cervical spine, 
including possible rudimentary cervical ribs, which he 
asserts began in service.  Service medical records show an 
entry in October 1980 of spasm of the posterior cervical 
spine but are otherwise negative.  Post service, VA 
examination report dated in April 1999 shows a history of 
cervical strain from 1980 reported by the veteran but no 
problems since then.  The X-rays showed an incidental finding 
of possible cervical rudimentary ribs.  Neck examination 
showed normal musculature, flexion of 60 degrees, extension 
of 30 degrees and lateral flexion of 40 degrees.  Diagnosis 
was cervical strain.  

VA examination report dated in February 2002 reflects normal 
posture, no spasm or tenderness or evidence of muscle 
atrophy.  Range of motion was 40 degrees out of 50, 80 
degrees lateral rotation, 40 degrees lateral bending.  This 
range of motion was considered normal by the examiner.  The 
examiner reviewed the claims file as well as current x-rays 
and concluded that there was cervical pain with no specific 
diagnosis ascribable.  

With the exception of the isolated treatment in 1980, there 
is no indication of treatment for the cervical spine in 
service or following service.  Though the cervical strain was 
noted in the examination in 1999, it was based primarily on 
the veteran's reported history without current findings of 
actual abnormality.  The subsequent VA examination report in 
2002, which involved a review of the entire record, showed no 
diagnosis ascribable to cervical strain.  This examiner 
reviewed the x-ray findings including the incidental findings 
of possible rudimentary cervical ribs when he made his 
assessment.  Though the veteran has urged he has cervical 
strain that is related to service, there is no record of 
chronic disability or continuous treatment or supporting 
medical opinion in the service record.  

The evidence does not show a current cervical disorder 
related to service.  Thus, the Board finds that the 
preponderance of the evidence is against this claim, and that 
it must be denied.  

As to service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 there is no evidence of a chronic disease within the 
presumptive period.  Thus, service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309 is not for consideration for a 
cervical disorder.  

Further, the Board notes that there are no relevant findings 
of a chronic disorder in service.  In that regard, there is 
no continuity of symptomatology, given the lack of ongoing 
treatment of any relevant diagnosed condition for many years 
after service.  There is no finding of a current disability 
that is related to service despite the veteran's assertions.  
The only evidence of an alleged cervical disorder and service 
is the veteran's contentions.  The medical evidence is 
against the claim.  While the veteran is competent to 
describe the symptoms that he experiences, his statements are 
without significant probative value in regard to the issues 
at hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the veteran's personal belief that he 
has a current disability and that a relationship exists 
between the disability and service cannot serve to prove that 
the disability for which the veteran claims service 
connection was incurred in or aggravated by service.  The 
probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between a current disorder and service, the preponderance of 
the evidence is against the claims of service connection for 
such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  

III.  Rating Issues

The record shows that the veteran injured his left knee and 
lumbar spine while on active duty.  As a result, a July 1999 
rating decision granted service connection for a left knee 
disability and lumbar pain with degenerative joint disease.  
Those conditions are currently rated as 10 percent disabling 
each.  The veteran claims these disabilities warrant higher 
initial ratings.  The United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  These 
criteria are applicable in the instant claim.

A report of VA examination dated in April 1999 addressed the 
low back and the left knee.  As to the back, it showed lumbar 
strain with degenerative joint disease.  Motor power was 5+ 
in the lower extremities, straight leg raising was negative, 
range of motion was 90 degrees flexion and 30 degrees 
extension, 25 degrees right lateral bending and 15 degrees 
left lateral bending. 

As to the left knee, the April 1999 report showed negative x-
ray, range of motion from 0 to 130 degrees, and no evidence 
of crepitus or instability. 

The veteran underwent additional VA orthopedic examination in 
February 2002.  The examiner noted that he reviewed the 
entire claims folder and interviewed the veteran as to his 
history of the low back and left knee.  

As to the left knee, the veteran reported no swelling but 
some buckling or giving way, about once a day, for instance 
when getting out of his car.  There was stiffness after 
getting up from sitting.  He currently did not use a cane.  
He felt he could not trust his knee on stairs.  He noted 
slight awareness of the knee with weather changes.  His gait 
was normal.  Examination showed range of motion of the left 
knee from 135 degrees of flexion to 0 extension, considered 
to be full.  No joint effusion was noted.  There was 
subjective pain to palpation of the patellar tendon.  Patella 
alignment was normal.  No crepitus was noted.  The patella 
could not be subluxated.  Ligament test showed negative 
Lachmann's, no varus or valgus laxity, and negative anterior 
and posterior drawer signs.  The diagnosis was left knee 
arthralgia.  The X-ray of the left knee showed small 
hypertrophic spur at quadriceps insertion on the patella.  
The examiner opined that the left knee produced weakness of 
the quadriceps which would be considered mild functional 
impairment.  

As to the low back, he reported he needs help getting up from 
a squatting position.  There was evidence of good balance.  
There was no scoliosis or loss of lumbar lordosis.  There was 
no lumbar muscle spasm.  Range of motion of the lumbar spine 
was 90 degrees flexion, 30 degrees extension, 25 degrees 
right lateral bend, 15 degrees left lateral bend.  There was 
no palpable spinal tenderness.  Deep tendon reflexes were 
symmetrical 2/4 bilaterally.  There were no pathologic 
reflexes.  Sensation in the lower extremities was intact.  
Strength in the quadriceps, anterior tibialis and hallucis 
longus was 5/5 with the exception of left quadriceps which 
was 4/5.  Straight leg raising was negative to 90 degrees.  
There were no complaints of pain while moving from sitting to 
supine or with range of hip motion.  X-rays showed minimal 
narrowing at the L4-5 disc space.  The examiner opined that 
the pain and associated limitations of the low back strain 
caused minimal functional impairment.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Left Knee

The veteran's service-connected left knee disorder is rated 
at 10 percent based on limited motion and recurrent 
subluxation or instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5260 (2002).  Slight recurrent 
subluxation or instability warrants a 10 percent rating under 
Diagnostic Code 5257.  Moderate subluxation or instability 
warrants a 20 percent rating under Diagnostic Code 5257.  
Flexion limited to 45 degrees warrants a 10 percent rating, 
while flexion limited to 30 degrees warrants a 20 percent 
rating under Diagnostic Code 5260.  

The record shows that the veteran does not demonstrate 
moderate subluxation or instability nor is flexion limited to 
even 45 degrees.  Thus, an increased rating under the current 
diagnostic codes is not warranted.  Other relevant codes 
include Diagnostic Code 5258, which contemplates a 20 percent 
rating when there is dislocated semilunar cartilage with 
frequent episodes of locking and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71, Plate II (2001).  Diagnostic 
Code 5262 allows for a 20 percent rating when there is 
impairment of the tibia and fibula with moderate knee or 
ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 
5261, 5262.  

The record does not show that the veteran has sufficient 
limited range of motion to warrant a higher evaluation under 
these other diagnostic codes.  Nor is there dislocated 
semilunar cartilage with frequent episodes of locking and 
effusion into the joint.  The examinations clearly do not 
show these findings.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Functional 
loss as assessed by the examiner in 2002, due to the left 
knee, was mild.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's left knee disability.  In this regard, the Board 
notes that the examination report dated in 2002 revealed full 
extension, thus precluding an increased rating based on 
limited range of motion.  Again, there is no instability or 
subluxation so an increased rating under Diagnostic Code 5257 
is not warranted.  There is no impairment of the tibia and 
fibula, and consequently Diagnostic Code 5262 does not 
support a higher rating.  

The VA General Counsel issued a precedential opinion in July 
1997, which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Thereafter, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the General Counsel found that that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.  See VAOPGCPREC 
9-98.  There is no finding of arthritis of the knee in this 
claim.  

The examiner in the 2002 VA examination noted that the 
veteran was not getting treatment for the left knee.  Also, 
the left knee has not required ongoing medication. The Board 
observes that the veteran does not manifest severe painful 
motion or functional limitation that would support an 
additional rating under the DeLuca criteria.  

Low Back

The veteran's service-connected low back pain with 
degenerative joint disease is rated at 10 percent based on 
limited motion and arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5292 (2002).  Slight limitation of 
motion of the lumbar spine warrants a 10 percent rating under 
Diagnostic Code 5292.  Moderate limitation warrants a 20 
percent rating under Diagnostic Code 5292.  Degenerative 
arthritis with x-ray evidence of one major joint warrants a 
10 percent rating.  Involvement of two or more joints 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a 
Diagnostic Code 5003.  

The record shows that the veteran does not demonstrate 
moderate limitation of motion of the lumbar spine or 
degenerative arthritis of two major joints.  The limitation 
of motion noted on examination in1999 and 2002 has been mild.  
Similarly, the arthritis present has been mild.  Moreover, 
although other Diagnostic Codes have been considered, the 
veteran does not demonstrate intervertebral disc, there has 
been no diagnosis or finding of disc problems, and thus 
Diagnostic Code 5293 is not for consideration in the absence 
of disc disease.  There is no ankylosis, thus Diagnostic Code 
5289 is not for consideration.  The Board has considered 
Diagnostic Code 5295, which provides that lumbosacral strain 
with muscle spasm on extreme forward bending with loss of 
lateral spine motion, unilateral, in standing position 
warrants a 20 percent rating.  However, the examinations 
clearly show no loss of lateral spine motion and  no muscle 
spasm on extreme forward bending.  Thus, an increased rating 
under this diagnostic code is not warranted. 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  As with the 
knee, functional loss of the low back, as assessed by the 
examiner in 2002, was mild.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's low back pain with degenerative joint disease.  In 
this regard, the Board notes that the examination report 
dated in 2002 revealed only mild limitation of motion and 
minimal arthritis, thus precluding an increased rating based 
on Diagnostic Codes discussed above.  

The examiner in the 2002 VA examination noted that the 
veteran was not getting treatment for the low back and that 
the low back problem was not a major irritant.  The Board 
observes that the veteran does not manifest severe painful 
motion or functional limitation that would support an 
additional rating under the DeLuca criteria for the low back.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  He does not 
get treatment regularly for the knee or low back.  The Board 
finds that the current manifestations of the left knee and 
low back disabilities are contemplated by the currently 
assigned schedular ratings.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER


Service connection for cervical strain is denied.  

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.

An evaluation in excess of 10 percent for low back pain with 
degenerative joint disease is denied.


REMAND

The Board observes that additional evidence would be helpful 
to clarify pertinent issues in the veteran's claim for a 
dental disorder.  Specifically, there is indication of dental 
injury or trauma in service.  Service connection for certain 
dental disorders may be granted if due to dental trauma.  In 
view of the duty to assist as set forth in the VCAA, the 
Board is of the opinion that an additional attempt to obtain 
medical opinion evidence should be made.  

Accordingly, this case is REMANDED for the following:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded the following examination: a 
dental examination to determine whether 
the veteran has any current treatable 
carious teeth, replaceable missing teeth, 
dental or alveolar abscesses or 
periodontal disease (pyorrhea), that were 
incurred in service.  The record shows the 
veteran was treated for dental injury, 
thus the examiner is asked to opine 
whether it is at least as likely as not 
that any of the dental conditions 
currently present are due to any 
documented dental injury in service.  Send 
the claims folder to the examiner for 
review.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by sections 3 and 4 of the 
Veterans Claims Assistance Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should review 
the claim in light of any new evidence 
added to the claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  That SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

